Citation Nr: 0432865	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  00-14 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating from an original grant of 
service connection for disability of the thoracolumbar spine, 
rated as 10 disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to February 
1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which established entitlement to 
service connection for the claimed disability as 10 percent 
disabling.  In May 2004, the veteran appeared and testified 
via videoconference telecommunication before T. Mainelli, who 
is the Acting Veterans Law Judge designated by the Chairman 
of the Board to conduct that hearing and to render a final 
determination in this case.  38 U.S.C.A. § 7102 (West 2002).  
At that hearing, the veteran raised the issue for 
compensation due to disability of the thoracic spine (middle 
back).  The schedular criteria for rating diseases and 
injuries of the Spine evaluate the thoracic and lumbar spines 
as a single disability of the thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2004).  The Board has 
rephrased the issue on the title page for clarification 
purposes, and to reflect that this is an initial rating 
claim.  See Fenderson v. West, 12 Vet. App. 119 (1999) (where 
an appeal stems from an initial rating, VA must frame and 
consider the issue as to whether separate or "staged" ratings 
may be assigned for any or all of the retroactive period from 
the effective date of the grant of service connection in 
addition to a prospective rating).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.



REMAND

At his video conference hearing before the undersigned, the 
veteran indicated that he had applied for and had been 
receiving benefits from the Social Security Administration 
(SSA).  Efforts to obtain any records pertaining to that 
claim have not been accomplished and neither the 
documentation nor the medical evidence used to arrive at a 
determination is of record.  VA's duty to assist specifically 
includes requesting information from other Federal 
departments or agencies.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  The Board notes that it has been resolved in 
various cases, essentially, that although SSA decisions are 
not controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the veteran in gathering such records.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Murincsak, supra; Masors 
v. Derwinski, 2 Vet. App. 181 (1992) and Brown v. Derwinski, 
2 Vet. App. 444 (1992).

The veteran also suggests that additional medical records 
exist that have not been associated with the claims file.  
VA's statutory duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  This assistance, however, requires the 
claimant's cooperation in providing the information necessary 
to identify and locate those records.  38 C.F.R. 
§ 3.159(c)(1)(i) (2004).  To date, the veteran has not been 
able to provide VA with sufficient detail to locate pertinent 
treatment records claimed to exist.  On remand, the veteran 
should be provided another opportunity to clarify the date(s) 
and location(s) of his VA and non-VA providers of treatment 
for his thoracolumbar spine disability.

The record additionally suggests that the veteran claims that 
his service connected disability has worsened.  The veteran 
is entitled to a new VA examination where there is evidence 
that the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In light of 
his diagnosed degenerative disc disease of the lumbar spine 
with complaint of bilateral leg pain and bladder dysfunction, 
the Board requires VA orthopedic and neurologic examinations, 
based upon review of the claims folder, in order to assess 
the nature and severity of the chronic orthopedic and 
neurologic manifestations of his thoracolumbar spine 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004).  To ensure that the VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO via the AMC for the following 
development: 

1.  The RO should sent the veteran a letter 
notifying him of the types of evidence and/or 
information necessary to substantiate his 
claim for a higher initial rating for his 
thoracolumbar spine disability as well as the 
relative duties on the part of himself and VA 
in developing his claim.  This letter should 
specifically advise the veteran of the 
following:

(a) that he holds a duty to provide VA with 
sufficient detail to locate pertinent 
treatment records claimed to exist, such as 
the person, agency or other custodian holding 
the records and the approximate time frame 
covered by the records;
(b) to provide the date(s) and location(s) 
of his VA treatment for his thoracolumbar 
spine disability, to include his treatment in 
both Tennessee and Florida; 
(c) to provide the names and addresses of 
all private medical care providers who have 
treated his thoracolumbar spine condition, 
including, but not limited to, those of Dr. 
Stephen Johnson, Sweetwater Hospital and any 
other hospital or clinic emergency room 
facilities that he could recall attending 
(e.g., Fort Sanders, Newport Richie/Columbia, 
etc.); 
(d) to provide any notes and/or 
prescriptions related to activity limitations 
due to flare-ups of thoracolumbar spine 
symptoms; and 
(e) to submit all evidence and/or 
information in his possession which he deems 
pertinent to his claim on appeal.

2.  The RO should contact the Social Security 
Administration and request that they furnish 
copies of all medical and legal records 
pertinent to the veteran's award of 
disability benefits.  If medical evidence 
utilized in processing such claim is not 
available, the fact should be entered in the 
claims folder.

3.  The RO should obtain and associate with 
the record all evidence and/or information 
identified by the veteran as relevant to his 
claim on appeal.  This assistance shall 
include a request for all available VA clinic 
records located at the VA clinic in 
Knoxville, Tennessee.

4.  Upon completion of the above, the RO 
should schedule the veteran for orthopedic 
examination to determine the current nature 
and severity of his thoracolumbar spine 
disability.  The examiner should be requested 
to perform any and all tests necessary and 
the results should be included in the 
examination report.  The orthopedic examiner 
should be requested to report all orthopedic 
manifestations of the veteran's service 
connected thoracolumbar spine disability, to 
include opinion as to the extent, if any, of 
functional loss of use of the thoracolumbar 
spine due to pain, incoordination, weakness, 
pain on flare-ups and fatigability with use.  
If feasible such findings should be portrayed 
in terms of degrees of additional loss of 
motion.  Send the claims folder to the 
examiner for review.  
The examiner should be specifically requested 
to provide range of motion findings for the 
thoracolumbar spinal segment in terms of 
forward flexion, extension, left and right 
lateral flexion and left and right lateral 
rotation.  The examiner should comment as to 
whether this spinal segment manifests muscle 
spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

5.  The RO should then schedule the veteran 
for neurologic examination to determine the 
current nature and severity of the chronic 
neurologic manifestations of his 
thoracolumbar lumbar spine disability, if 
any.  The examiner should be requested to 
perform any and all tests necessary and the 
results should be included in the examination 
report.  The neurologist should be provided 
the claims folder and a copy of this REMAND 
prior to examination.  The neurologist should 
be requested to report all chronic neurologic 
manifestations of the veteran's service 
connected thoracolumbar spine disability, to 
include specifying any and all neurologic 
symptoms (e.g., sciatica, neuritis, 
neuralgia, sensory loss, sphincter and 
bladder dysfunction, etc.) with reference to 
the nerve(s) affected (e.g., sciatic nerve).  
In so doing, the neurologist should 
specifically address the nature and etiology 
of the alleged symptoms of bilateral leg pain 
and urinary dysfunction, and provide a 
rationale for the diagnosis of all neurologic 
symptoms claimed.

6.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  In 
particular, the RO should review the 
requested examination reports and required 
opinions to ensure that they are responsive 
to and in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.

7.  After undertaking any development deemed 
appropriate in addition to that outlined 
above, the RO should readjudicate the claim 
on appeal.  The RO review should include 
consideration of the provisions of 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, and 4.59, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  If 
any benefit sought on appeal remains denied, 
the veteran and his representative should be 
furnished a supplemental statement of the 
case with regard to the additional 
development and the reasons for the decision 
rendered.  They should be afforded the 
requisite opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if in order.  
No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


